EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas McEvoy on January 6, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 14 has been amended as follows: 
- -   	An anti-theft and rollaway prevention handle assembly integrated into a park release mechanism of a vehicle, comprising: 
a housing having a recessed configuration supporting a park release pull handle engaged to said housing in a stowed position and preventing access to said handle; 
a cable connected to said handle at a first end and channeled along a guiding interior of said housing, said cable connecting to a pivotally mounted guiding component at a second end, said guiding interior further comprising an arcuate guide wall integrated into said housing; and
an unlock mechanism communicating with said handle via a latch such that, upon actuating said unlock mechanism, said latch releasing said handle to project outwardly from said recessed configuration, permitting grasping of the same by a user in order to actuate said guiding component and, by extension, the vehicle transmission in order to disengage the vehicle from the park position. - -
REASONS FOR ALLOWANCE
Claims 1, 3-7, and 9-19 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an anti-theft and rollaway prevention handle assembly integrated into a park release mechanism of a vehicle, comprising: a housing having a recessed configuration supporting a park release pull handle engaged to said housing in a stowed position and preventing access to said handle; and an unlock mechanism communicating with said handle via a latch such that, upon actuating said unlock inter alia, said unlock mechanism including a rotatable cap supported over a torsion spring mounted upon a projecting post of said housing and mounted over a first post and against which said latch is biased, and a cable connected to said handle at a first end and channeled along a guiding interior of said housing, said guiding interior further comprising an arcuate guide wall integrated into said housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656